ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_08_EN.txt. 270



                           SEPARATE OPINION
                          OF JUDGE SEBUTINDE



   The Advisory Opinion omits certain important facts from its narrative, which
facts have a direct bearing upon the first question posed by the General Assembly —
The Court has also missed the opportunity to recognize that the right to
self-determination within the context of decolonization, has attained peremptory
status (jus cogens), whereby no derogation therefrom is permitted — As a direct
corollary of that right is the erga omnes obligation to respect that right — A
failure to recognize the peremptory status of the said right has led to the failure of
the Court to properly and fully consider the consequences of its violation when
answering Question (b).


                                I. Introduction

   1. From the outset, let me state that I agree that the Court should
exercise its advisory jurisdiction in the matter referred to it by the
United Nations General Assembly in resolution 71/292 of 22 June 2017.
In my view, there are no compelling reasons for the Court not to do so.
Secondly, the Court correctly recognizes that by 1960 the obligation to
respect the right to self-determination of non-self-governing countries
and peoples had attained the status of a customary rule opposable to all
States (erga omnes) and was, therefore, applicable from 1965 to 1968
during the decolonization process of Mauritius (para. 180). The Court
also correctly opines that during the process of decolonizing Mauritius,
the United Kingdom as administering Power, was under a duty to respect
the territorial integrity of the whole of Mauritius, including the Chagos
Archipelago (para. 173). By unlawfully detaching the Chagos Archipel-
ago in 1965 and incorporating it into a new colony known as the British
Indian Ocean Territories (BIOT) prior to Mauritius’ independence
in 1968, the United Kingdom violated the right of the Mauritian people
to self-determination in failing to respect the territorial integrity of the
former colony as a whole unit.

   2. Furthermore, I concur that the applicable law for determining the
consequences of the United Kingdom’s continued administration of the
Chagos Archipelago (Question (b)) is the international law applicable
today (para. 175). The Court rightly opines that the United Kingdom’s
continued administration of the Chagos Archipelago constitutes “a
wrongful act . . . of a continuing character” entailing the international
responsibility of that State (para. 177). In sum, I concur with the conclu-
sions that the Court has reached and, therefore, have voted in favour of
all points (1) to (5) in the operative paragraph 183 of the Advisory Opin-

179

271         separation of the chagos (sep. op. sebutinde)

ion. However, it is regrettable that, in recounting the history of this case
and in its reasoning, the Court has glossed over certain vital facts that, in
my view, deserve more attention and which facts could have strengthened
its conclusions. In this separate opinion I attempt to shed more light on
these areas.

   3. In order to be able to answer the two questions referred to the Court
in resolution 71/292 of 22 June 2017, the Court is required to address the
following issues:
(a) whether the right to self-determination was part of customary inter-
    national law during the process leading up to the independence of
    Mauritius, (i.e. from 1965 when the Chagos Archipelago was sepa-
    rated from the rest of Mauritius until 1968 when independence was
    attained);
(b) if so, whether the inhabitants of Mauritius were entitled to exercise
    that right in respect of the Chagos Archipelago;

(c) whether the separation by the United Kingdom, of the Chagos Archi-
    pelago from the rest of Mauritius in 1965 was in conformity with the
    right of the inhabitants to self-determination;
(d) whether the process of decolonization of Mauritius was lawfully com-
    pleted in 1968, on attaining independence without the Chagos Archi-
    pelago; and
(e) what consequences if any, arise under international law, from the
    United Kingdom’s continued administration of the Chagos
    Archipelago.
   4. I start, in Part II of this separate opinion, by recognizing the vital
role the United Nations has played in the decolonization process and in
the development of the right to self-determination as a rule of customary
international law. In Part III, rather than analysing the role of the
United Nations in decolonization only in relation to the resolutions spec-
iﬁed in General Assembly resolution 71/292 of 22 June 2017, and in isola-
tion of the facts surrounding the decolonization of Mauritius, as the
Advisory Opinion appears to have done (see paragraphs 92-131; 144-162;
163-169 and 170-174), I hope to give the reader a deeper insight by
rehearsing the historical facts leading to the separation of the Chagos
Archipelago from Mauritius, with particular emphasis on the role of the
United Nations prior to, during and after that separation. In Part IV, I
examine the question whether the process of decolonization of Mauritius
was lawfully completed in 1968, on attaining independence without the
Chagos Archipelago. Lastly, in Part V, I wish to examine more thor-
oughly the consequences under international law of the United King-
dom’s continued administration of the Chagos Archipelago.




180

272           separation of the chagos (sep. op. sebutinde)

        II. The Role of the United Nations in Decolonization
                 and the Development of the Right
                        to Self-Determination

   5. In their written and/or oral statements, some States have suggested
that the United Nations General Assembly has not demonstrated suﬃ-
cient interest in the status of the Chagos Archipelago once Mauritius
attained its independence; at least not enough to justify the Court enter-
taining the request now before it. Others have cast doubt on the existence
of the right to self-determination during the period leading up to Mauri-
tius’ independence, suggesting that the request was in fact a ploy by the
African Union to front a “bilateral dispute” on behalf of Mauritius. I
respectfully disagree on both accounts.

   6. Customary international law arises from a general and consistent
practice of States, accepted as law 1. The Court in its jurisprudence, has
relied on, and interpreted Article 38 (1) (b) of its Statute to include two
elements that assist the Court to determine the existence of an alleged
customary international law, namely, State practice and opinio juris. Fur-
thermore, the Court has held that a series of resolutions may demonstrate
the evolution of opinio juris towards the creation of a rule of customary
international law. For example in the Legality of the Threat or Use of
Nuclear Weapons Advisory Opinion, the Court stated:


      “General Assembly resolutions, even if they are not binding, may
      sometimes have normative value. They can, in certain circumstances,
      provide evidence important for establishing the existence of a rule or
      the emergence of an opinio juris. To establish whether this is true of
      a given General Assembly resolution, it is necessary to look at its
      content and the conditions of its adoption; it is also necessary to see
      whether an opinio juris exists as to its normative character. Or a series
      of resolutions may show the gradual evolution of the opinio juris
      required for the establishment of a new rule.” 2

   7. From its inception, the United Nations has played a unique, con-
tinuous and undeniable role in supporting non-self-governing countries
and peoples break the yoke of colonial bondage and domination through
a number of avenues. When the United Nations was established in 1945,
750 million people, almost one-third of the world’s population, were
under colonial domination. Today, as a result of eﬀorts by the
United Nations, fewer than two million people live in non-self-governing

  1  See Article 38 (1) (b) of the Statute of the Court.
  2  Legality of the Threat or Use of Nuclear Weapons, Advisory Opinion, I.C.J. Reports
1996 (I), pp. 254-255, para. 70.

181

273           separation of the chagos (sep. op. sebutinde)

territories. In Article 1 (2) of the Charter of the United Nations (“Char-
ter”) one of the purposes of the United Nations is to “develop friendly
relations among nations, based on respect for the principle of equal rights
and self-determination of peoples, and to take other appropriate mea-
sures to strengthen universal peace”. Article 55 of the Charter also refers
to “conditions of stability and well-being, which are necessary for peace-
ful and friendly relations among nations based on respect for the princi-
ple of equal rights and self-determination”. The right to self-determination
is also reﬂected in Chapter XI (Arts. 73 and 74) of the Charter 3. Under
those provisions, administering Powers in charge of non-self-governing
territories recognize the principle that the interests of the inhabitants of
those territories are paramount; and to accept as a sacred trust the obliga-
tion to promote to the utmost, the well-being of the inhabitants of those
territories, and to that end to ensure due respect for their social, eco-
nomic, political, and educational advancement; to assist in developing
appropriate forms of self-government and to take into account the politi-
cal aspirations and stages of development and advancement of each terri-
tory. Administering Powers are also obliged to submit periodic reports to
the United Nations on the condition of the territories under their control,
which reports assist the United Nations to monitor progress on the decol-
onization process in those territories.
   8. Subsequently in 1950, the General Assembly reaﬃrmed the right to
self-determination in multiple resolutions. In resolution 421 (V) of
4 December 1950 the Assembly called upon the Commission of Human
Rights “to study ways and means which would ensure the right of peoples
and nations to self-determination”, whilst on 5 February 1952 the Assem-
bly passed resolution 545 (VI) referring to “the right of peoples and
nations to self-determination”, which the General Assembly noted, had
been recognized as “a fundamental human right”. In that resolution, the
Assembly also directed the Commission of Human Rights which was con-
sidering the drafting Covenants on human rights, to include an article to
the eﬀect that “[a]ll peoples shall have the right of self-determination”.
That same year on 16 December 1952 the Assembly passed resolu-
tion 637 (VII) urging Member States to “recognize and promote the real-
ization of the right to self-determination of the peoples of
Non-Self-Governing and Trust Territories”, a right that was stated to be
“a prerequisite to the full enjoyment of all fundamental human rights”.
The General Assembly passed many resolutions in the 1950s urging
respect for the right to self-determination 4.



   3  The Charter also established the International Trusteeship System (Chap. XII,
Arts. 75-78) and Trusteeship Council (Chap. XIII, Arts. 86-91) to monitor Trust Territo-
ries formally administered under Mandates from the League of Nations.
    4 General Assembly resolution 783 (VIII) of 28 November 1953; 837 (IX) of

14 December 1954; 1188 (XII) of 11 December 1957, etc.

182

274           separation of the chagos (sep. op. sebutinde)

   9. On 14 December 1960 the General Assembly unanimously adopted
(with 97 votes to none and four abstentions) resolution 1514 (XV) known
as the Declaration on the Granting of Independence to Colonial Coun-
tries and Peoples 5 (“Declaration 1514”). This resolution declared, inter
alia, that “[a]ll peoples have a right to self-determination” and proclaimed
that colonialism should be brought to “a speedy and unconditional end”,
thereby crystallizing that right. For the ﬁrst time, the General Assembly
recognized that the right to self-determination was to be exercised by the
non-self-governing countries and peoples in respect of the whole of their
territory as a single unit. The resolution provided that, “all peoples have
an inalienable right to complete freedom, the exercise of their sovereignty
and the integrity of their national territory”, adding that, “the integrity of
their national territory shall be respected”, and that “[a]ny attempt aimed
at the partial or total disruption of the national unity and the territorial
integrity of a country is incompatible with the purposes and principles of the
United Nations” 6. Thus resolution 1514 is a pivotal declaration upon
which subsequent resolutions, including those enumerated in the request,
hang. All General Assembly resolutions adopted after resolution 1514
and concerned with its implementation with regard to Mauritius, refer to
“the inalienable right” of the inhabitants to self-determination and urge
the administering Power to “take no action which would dismember the
territory of Mauritius and violate its territorial integrity” (emphasis added).


   10. A year later, the General Assembly established the Special
Committee on the Situation with Regard to the Implementation of the
Declaration on the Granting of Independence (“Special Committee”) 7, to
monitor, on a case-by-case basis and in accordance with the relevant
General Assembly resolutions on decolonization, the implementation of
resolution 1514 and to make recommendations on its application. It is
through this Special Committee that the United Nations General Assem-
bly has, to date, kept its ﬁnger on the pulse of decolonization. Resolu-
tion 1514 was followed by many more General Assembly resolutions
aimed at monitoring and calling for its implementation in response to
the periodic ﬁndings of the Special Committee 8. In the 15 years between
the adoption of the Charter in 1954 and resolution 1514 in 1960,

   5 Also known as the Declaration on Decolonization.
   6 Resolution 1514, paras. 4 and 6; emphasis added.
   7 Also known as the “United Nations Special Committee on Decolonization” or

(United Nations) “Committee of Twenty-Four”.
   8 Resolutions passed by the United Nations General Assembly on decoloniza-

tion include resolution 1654 (XVI) of 27 November 1961; resolution 1810 (XVII) of
17 December 1962; resolution 1956 (XVIII) of 11 December 1963; resolution 2066 (XX) of
16 December 1965; resolution 2131 (XX) of 21 December 1965; resolution 2200 A (XXI)
of 16 December 1966 ; resolution 2145 (XXI) of 27 October 1966; resolution 2189 (XXI) of
13 December 1966; resolution 2232 (XXI) of 20 December 1967 and resolution 2357 (XII)
of 19 December 1967.

183

275            separation of the chagos (sep. op. sebutinde)

nine 9 former non-self-governing territories gained independence, while
between 1960 and 1965 a further 35 10 were decolonized and attained
self-determination. These newly independent States joined the
United Nations family where they continue to date, to promote and urge
the implementation of the right to self-determination by voting in favour
of various resolutions of the General Assembly calling on administering
Powers that still hold on to colonial territories to implement resolu-
tion 1514. In particular, the General Assembly passed speciﬁc resolutions
calling for the full decolonization of Mauritius, including resolu-
tions 2066 (XX) of 16 December 1965, 2232 (XXI) of 20 December 1966
and 2357 (XXII) of 19 December 1967.

   11. During the same period, legal scholars considered resolution 1514
to represent the wishes and beliefs of the full membership of the
United Nations, noting that it conﬁrmed the right of self-determination
as an enforceable international legal right 11. Furthermore, certain mem-
bers of the International Law Commission (ILC) referred to the right of
self-determination as “a settled rule of jus cogens” 12. In 1966, two human
rights Covenants were adopted. Both recognized in common Article 1
that “[A]ll peoples have the right of self-determination” by which “they
freely determine their political status and freely pursue their economic,
social and cultural development” thereby reproducing the language of
resolution 1514 verbatim. Article 3 thereof stated:


          “The States parties to the Covenant, including those having respon-
       sibility for the administration of Non-Self-Governing and Trust Ter-
       ritories, shall promote the realization of the right of self-determination,
       and shall respect that right, in conformity with the provisions of the
       Charter of the United Nations.” 13

   9  Cambodia, Indonesia, Federation of Malaya (Malaysia), Gold Coast Colony and
Togoland Trust Territory (Ghana), Guinea, Laos, Morocco, Tunisia and Viet Nam.
    10 Algeria, Burundi, Cameroon, Central African Republic, Chad, Congo Brazza-

ville (Republic of the Congo), Congo Leopoldville (Democratic Republic of the Congo),
Cyprus, Dahomey (Benin), Gabon, Gambia, Ivory Coast (Republic of Côte d’Ivoire),
Jamaica, Kenya, Kuwait, Malagasy Republic (Madagascar), Malawi, Maldives, Mali,
Malta, Mauritania, Niger, Nigeria, Rwanda Samoa, Senegal, Sierra Leone, Singapore,
Somalia, Togo, Trinidad and Tobago, Uganda, United Republic of Tanganyika and
Zanzibar (Tanzania), Upper Volta (Burkina Faso) and Zambia.
    11 Rosalyn Higgins, Development of International Law through Political Organs of the

United Nations (1963), pp. 177-178; James Crawford, The Creation of States in Interna-
tional Law (2nd ed. 2006), p. 604; P. Daillier and Alain Pellet, Droit international public
(7th ed. 2002), pp. 519-520.
    12 Yearbook of the International Law Commission (YILC) (1963), Vol. 1, Summary

Records of the Fifteenth Session (6 May-12 July 1963), doc. A/CN.4/SER.A/1963, p. 155,
para. 56.
    13 International Covenant on Civil and Political Rights, and the International Covenant

on Economic, Social and Cultural Rights, both adopted on 19 December 1966.

184

276            separation of the chagos (sep. op. sebutinde)

   In 1990, the General Assembly proclaimed 1990-2000 as the Interna-
tional Decade for the Eradication of Colonialism and adopted a plan of
action. 2001-2010 was declared as the Second Decade for the Eradication
of Colonialism and 2011-2020 as the Third. In addition, the United Nations
has through its various other organs assisted non-self-governing territo-
ries organize pre-independence processes such as referenda or plebiscites
in order to ascertain the free will of the peoples concerned as to their
future administration. Since 1945 more than 80 former colonies and trust
territories have attained self-determination through independence or
through free association with an independent State.


  12. In its jurisprudence, the Court has endorsed the principle and right
of self-determination as formulated in resolution 1514. In its Advisory
Opinion on Namibia 14, the Court referred to resolution 1514 as an
“important stage” in the development of international law regarding
non-self-governing territories. In the Advisory Opinion on Western
Sahara 15, the Court referred to that resolution as the process of decoloni-
zation, observing:
          “The principle of self-determination as a right of peoples, and its
        application for the purpose of bringing all colonial situations to a
        speedy end, were enunciated in the Declaration on the Granting of
        Independence to Colonial Countries and Peoples, General Assembly
        resolution 1514 (XV) 16.”
   In the Advisory Opinion on the Legal Consequences of the Construction
of a Wall in the Occupied Palestinian Territory [hereinafter Construction of
a Wall], the Court noted that the principle of self-determination of peo-
ples has been enshrined in the United Nations Charter and reaﬃrmed by
the General Assembly in resolution 2625 (XXV), pursuant to which “[e]very
State has the duty to refrain from any forcible action which deprives peo-
ples referred to [in that resolution] of their right to self-determination” 17.
   13. There is no doubt that by 1965 when the United Kingdom as
administering Power, separated the Chagos Archipelago from Mauritius,
the inalienable right of non-self-governing countries and peoples to
self-determination existed under customary international law. The right
inhered in the Mauritian peoples, including the Chagossians, in respect of
Mauritius as a single non-self-governing territorial unit. The preservation
of the territorial integrity of Mauritius as a single unit, prior to the attain-
ment of independence, was therefore an integral part of the right to
   14 Legal Consequences for States of the Continued Presence of South Africa in Namibia
(South West Africa) notwithstanding Security Council resolution 276 (1970), Advisory
Opinion, I.C.J. Reports 1971, p. 31, para. 52.
   15 Western Sahara, Advisory Opinion, I.C.J. Reports 1975, p. 32, para. 57.
   16 Ibid., p. 31, para. 55.
   17 Legal Consequences of the Construction of a Wall in the Occupied Palestinian Terri-

tory, Advisory Opinion, I.C.J. Reports 2004 (I), pp. 171-172, para. 88.

185

277         separation of the chagos (sep. op. sebutinde)

self-determination. That right gave rise to a corresponding obligation
upon the United Kingdom as administering Power, not to take any mea-
sure that would dismember the territory of Mauritius or prevent her peo-
ples (including the Chagossians) from being able to freely and genuinely
express and implement their will concerning their political future with
respect to the whole of their territory. While the inalienable right to
self-determination is jus cogens (i.e. from which no derogation is permit-
ted), the corresponding obligation incumbent upon the administering
Power, is an obligation erga omnes (in which the international community
as a whole is interested.) This brings me to the question whether the sepa-
ration by the United Kingdom of the Chagos Archipelago from Mauri-
tius in 1965 was in conformity with the right of the inhabitants to
self-determination.




      III. Whether the Separation of the Chagos Archipelago
          from Mauritius Was in Conformity with the Right
                       to Self-Determination

   14. In order for the separation of the Chagos Archipelago to have been
in conformity with the right to self-determination, it would have had to
occur subject to the free and genuine will of the people of Mauritius,
including the Chagossians. Indeed some States that participated in these
proceedings argue that Mauritius willingly ceded the archipelago to the
United Kingdom (or at least acquiesced to its separation). However, the
majority of States refute this assertion and maintain that the separation
was without the free and genuine consent of the inhabitants of Mauritius.
Accordingly, it is incumbent upon the Court to carefully examine the
facts leading to the separation of the Chagos Archipelago in order to
determine whether the free and genuine will of the Mauritians was
obtained prior to the separation. I am of the view that the Court has
glossed over some facts, which, in my view, are vital to this determina-
tion. In paragraph 172 of the Advisory Opinion, the Court opines that,
“when the Council of Ministers agreed in principle to the detachment
from Mauritius of the Chagos Archipelago, Mauritius was, as a colony,
under the authority of the United Kingdom”. Citing from a report of the
Special Committee of Twenty-Four to the eﬀect that “real legislative or
executive powers, and that authority is nearly all concentrated in the
hands of the United Kingdom Government and its representatives”, the
Court concludes that “it is not possible to talk of an international agree-
ment when one of the parties to it, Mauritius . . . was under the authority
of the latter”. In my view, the “free and genuine will of the people” was
not necessarily vitiated simply because at the time of negotiating the sepa-
ration Mauritius was a colony under the executive and legislative author-
ity of the United Kingdom as administering Power. If that alone were the

186

278         separation of the chagos (sep. op. sebutinde)

measure, many former colonies would argue that being in similar ﬁdu-
ciary positions, they were unable to realize full independence. There are
additional circumstances omitted from the Advisory Opinion, which
when considered in the context of the relationship between the adminis-
tering Power and the colony, vitiated any expression of the free and genu-
ine will of the Mauritians to the separation of the Chagos Archipelago.
As the Opinion does not detail these circumstances I will throw more
light on them in this separate opinion.



              (a) Negotiations between the United Kingdom
                   and the United States of America
   15. As early as April 1963, the US State Department proposed discus-
sions with the United Kingdom on the “strategic use of certain small
British-owned islands in the Indian Ocean”, (including Diego Garcia
administered by Mauritius and the island of Aldabra administered by the
Seychelles) for purposes of establishing a communication facility that
both States would jointly survey. Although the United States had the
option to negotiate the acquisition and use of these islands directly with
Mauritius and the Seychelles, the former preferred that the islands be
detached and placed under direct British administration in order to ensure
“security of tenure”; freedom from “local pressures” and to insulate the
islands from “future political and economic encumbrances”, which prob-
lems the alternative option might have presented. On the other hand, the
United Kingdom, while recognizing that it had full constitutional power
to hand over these islands without the consent of Mauritius, was mindful
of the damage this was likely to cause its reputation within the interna-
tional community since by this time, the right to self-determination was
taken very seriously within the United Nations. The United Kingdom
was therefore concerned that it secure the prior consent of the Mauritian
ministers or at least their acquiescence to the separation. At the same time
the United Kingdom wanted to keep from the Mauritians and the Sey-
chelles the involvement of the United States from the deal and reckoned
that the best way was to present them with a “fait accompli”, and they
would only “at a suitable time be informed in general terms about the
proposed detachment of the islands”. The islands were jointly surveyed
by the United Kingdom and the United States in July and August 1964,
in order to determine the implications on the proposed acquisition of the
islands for military purposes, on civilian population. In the view of the
United Kingdom’s representatives, there would “be no insurmountable
obstacle to the removal, resettlement and re-employment of the civilian
population of the islands required for military purposes”. The Newton
Report demonstrates that the United Kingdom was very much alert to
the possibility of the Mauritian ministers rejecting the deal if they knew
the full import of the separation, including that they were going to be

187

279         separation of the chagos (sep. op. sebutinde)

deprived of opportunities for improved trade and employment. Further-
more, in order to minimize international scrutiny, the United Kingdom
and the United States agreed that the detachment of the various islands
would be done as a single operation, rather than “taking two bites at the
cherry of detachment”.

   16. By March 1965 word of the impending separation of the Chagos
Archipelago from Mauritius was rife amongst the international commu-
nity, with growing “unfavourable reactions from the African and Asian
States, the United Nations and the Cairo Conference of Non-Aligned
Countries”. Nonetheless, the United Kingdom and the United States
were determined to go ahead with the separation of the islands and the
establishment of a military base thereon, regardless of the legal or inter-
national consequences. Another aspect that would require “great secrecy”
was the ﬁnancial quid pro quo that would be oﬀered to the Mauritians in
exchange for the loss of their territory. Thus by the time the United King-
dom held discussions with the Mauritians, legal and administrative deci-
sions had already been taken by the United Kingdom as administering
Power in consultation with the United States, behind the back of the
Mauritians, to detach the Indian Ocean islands for military purposes, by
forming a new colony known as the British Indian Ocean Territories. It
was also already settled that compensation would be deposited into a
fund, except that the amount was not yet agreed upon.



             (b) Negotiations between the United Kingdom
                          and the Mauritians
   17. Although negotiations between the United States and the
United Kingdom over the separation of the islands had taken place nearly
two years previously, the subject was only formally presented to the Mau-
ritian Council of Ministers in July 1965. The Mauritian ministers were
unanimously opposed to the detachment of the archipelago, preferring
instead to oﬀer the United Kingdom/United States a 99-year lease over
the Chagos Archipelago. The Mauritians were also concerned that in any
event, the ﬁshing, agricultural and mineral rights of Mauritius needed to
be preserved. They were under the misapprehension that their peoples
would continue residing on the islands along with the military base. What
the Mauritians did not get was that the presence of Mauritian inhabitants
upon the islands in question had already been ruled out by the
United Kingdom/United States as incompatible with the military pur-
poses for which the islands were required. The Mauritians even proposed
a tripartite negotiation with the United Kingdom and the United States,
which was rejected outright. The United Kingdom made it abundantly
clear that a leasehold arrangement was “extremely troublesome” and that
acceptance by the Mauritians to the detachment “was the only acceptable

188

280         separation of the chagos (sep. op. sebutinde)

arrangement”. This impasse paved the way for the famous Constitutional
Conference held in London between 7 to 24 September 1965. The British
Government organized this Conference in such a way that “indepen-
dence” and “agreement to the detachment” formed part of an inseparable
“package deal”. It must be recalled that resolution 1514 (XV) adopted
barely four years previously, speciﬁcally warned that “[a]ny attempt at
the partial or total disruption of the national unity and the territorial
integrity of a country is incompatible with the purposes and principles of
the Charter of the United Nations”. Thus although the detachment took
place some three years before Mauritius’ independence, all parties
involved knew full well that the two were inextricably linked, and that the
proposed detachment would go against the provisions of the Charter and
resolution 1514.

                 (c) The 1965 Constitutional Conference
   18. One week before the talks, the British Prime Minister made it
abundantly clear to the Colonial Secretary that the United Kingdom’s
“position on the detachment of the islands should in no way be preju-
diced” during the Constitutional Conference. The talks between the Mau-
ritian delegates and British colonial authorities took place against the
backdrop of (a) uncertainty about whether the United Kingdom would
grant Mauritius in view of the disagreement over the Chagos Archipel-
ago; (b) an irreversible commitment on the part of the United Kingdom
to separate the Chagos Archipelago, no matter what; (c) opposition by
the Mauritian ministers to the detachment; and (d) insistence on the part
of the Colonial Secretary that the Mauritian ministers agree or acquiesce
to the detachment in order to shield the United Kingdom from domestic
and international criticism. Ultimately, the Mauritian delegation believed
that the United Kingdom as administering Power had the legislative and
executive upper-hand to grant or withhold Mauritius’ independence. The
bottom line was that “if Mauritian acquiescence could not be obtained,
then the course of . . . forcible detachment and compensation paid into a
fund” seemed essential.

   19. In order to try and resolve the impasse, the Colonial Oﬃce arranged
a smaller parallel meeting on the side-lines of the Constitutional Confer-
ence, strictly to discuss the separation of the Archipelago. This private
meeting was attended by Governor Rennie, Premier Ramgoolam, three
Mauritian party leaders and a leading independent Mauritian Minister.
This meeting was preceded by private meetings between Greenwood,
Rennie and Ramgoolam on 13 and 20 September 1965, but no agreement
was reached. While the Mauritians oﬀered a 99-year lease, the British
rejected the oﬀer, insisting on forcible excision of the islands subject to
compensation. Finally, one day before the end of the Constitutional Con-
ference on 23 September 1965, a private meeting was arranged between
Sir Ramgoolam (without his ministers) and Prime Minister Harold Wil-

189

281         separation of the chagos (sep. op. sebutinde)

son at 10 Downing Street. The object of this meeting was “to frighten
[Ramgoolam] with hope: hope that he might get independence; Fright lest
he might not unless he is sensible about the detachment of the Chagos
Archipelago”. In that meeting, Premier Ramgoolam caved in, agreeing to
the detachment “in principle”, in exchange for independence. Years later
after Mauritius attained independence without the Chagos Archipelago,
Sir Ramgoolam confessed that he “agreed” to the detachment because
“there was a nook [sic] around his neck. He could not say no . . . other-
wise the nook [sic] could have tightened.”


                 (d) The Lancaster House Undertakings
   20. The third and ﬁnal private meeting between the Mauritian minis-
ters and Colonial Secretary Greenwood on “defence matters” took place
only a few hours after Premier Ramgoolam’s meeting with Prime Minis-
ter Wilson. Once again Secretary Greenwood did not miss the opportu-
nity to heap pressure on the Mauritians when he suggested that “he was
required to inform his colleagues at 4 p.m. of the outcome of his talks
with the Mauritian ministers about the detachment of the archipelago.
He was therefore anxious that a decision should be reached at the present
meeting.” Greenwood made it abundantly clear that forcible detachment
by Order in Council was a very likely fall-back option. At this meeting
Premier Ramgoolam who did not speak much, made one last attempt to
reject detachment in favour of a lease but he was quickly put in his place.
Thereafter an elaborate set of conditions upon which the detachment
would occur. Many of these conditions were still-born as Mauritian civil-
ians were never going to be allowed on the islands once the military base
was established. It was, however, important to the United Kingdom/
United States for it to appear that the detachment had been agreed to by
a majority if not all the Mauritian ministers and this is exactly the narra-
tive that was peddled in international meetings, from this point forward.

   21. Given the above circumstances in which the Mauritians are alleged
to have agreed to or acquiesced to the detachment, enabled by the unequal
relationship between the United Kingdom and Mauritius, it cannot be
said that the people of Mauritius freely and genuinely agreed to cede the
Chagos Archipelago to the United Kingdom, before attaining their inde-
pendence. Accordingly, the separation by the United Kingdom of the
Chagos Archipelago from Mauritius in 1965 was clearly in violation of
the right of the inhabitants of Mauritius to self-determination in as far as
it was contemplated that Mauritius would be granted independence with-
out part of its territory. The detachment ﬂew in the face of resolu-
tion 1514 (XV) as well as provisions of the Charter. It was precisely
against this background that the General Assembly adopted additional
resolutions calling for the implementation of resolution 1514.


190

282          separation of the chagos (sep. op. sebutinde)

       IV. Whether the Process of Decolonization Was Lawfully
        Completed in 1968 when Mauritius Attained Independence
                    without the Chagos Archipelago

   22. As shown above, although Mauritius attained independence three
years after the detachment of the Chagos Archipelago, the United King-
dom had ensured that the negotiations for the detachment and for inde-
pendence formed a single package. Needless to say there was much
international reaction to the detachment of the Chagos Archipelago from
Mauritius and the forcible removal of the Chagossians from the islands.
Unsurprisingly, there were statements of disapproval from Mauritius
itself, from the United Nations and from important groupings like the
Organization of African Unity; the African Union; the Non-Aligned
Movement; the Group of 77 and China; the African, Caribbean and
Paciﬁc Group of States and the Africa-South America Summit. Upon
attaining independence, Sir Ramgoolam became the ﬁrst Prime Minister
of Mauritius but his Government faced widespread criticism over the
detachment. He was however steadfast in pledging that Mauritius would
seek the return of the archipelago from the United Kingdom by means of
“patient diplomacy at bilateral and international levels”.


   23. The immediate reaction of the United Nations General Assembly
was to adopt resolution 2066 (XX) on 16 December 1965 speciﬁcally on
Mauritius, in which it not only called upon the United Kingdom to take
eﬀective measures to implement resolution 1514 (XV), but also called
upon it “to take no action which would dismember the Territory of Mau-
ritius and violate its territorial integrity” 18. It can be argued that up until
the day of Mauritius’ independence, it was legally possible for the
United Kingdom to give back the archipelago to Mauritius. But perhaps
that would have been wishful thinking on the part of the United Nations.
More resolutions followed on 20 December 1966 19 and 19 December
1967 20 calling upon the United Kingdom and other colonial Powers to
implement resolution 1514. In the case of Mauritius these exhortations
fell on deaf ears. Not only did Mauritius attain independence without the
Chagos Archipelago, which by now formed part of a new colony under
the United Kingdom (the British Indian Ocean Territories or “BIOT”);
but its entire population on the islands was forcibly removed and pre-
vented from returning thereto.

  24. To answer the above question, the process of decolonization of
Mauritius was not lawfully completed in 1968 when she attained indepen-
dence because part of her territory (the Chagos Archipelago) remained

  18 Resolution 2066 (XX), paras. 3-4.
  19 Resolution 2232 (XXI).
  20 Resolution 2357 (XXII).



191

283          separation of the chagos (sep. op. sebutinde)

colonized, to date. In order for decolonization to have been completed,
the people of Mauritius, including the Chagossians, would have had to
exercise their right to self-determination in respect of the whole of their
territory. This brings me to Part V where I discuss in more detail, the
consequences under international law, of the United Kingdom’s contin-
ues administration of the BIOT.


           V. Consequences under International Law,
                    of the United Kingdom’s
       Continued Administration of the Chagos Archipelago

   25. The Court makes an oblique reference, as late as paragraph 180, to
“the right to self-determination [being] an obligation erga omnes”.
However, the Court fails in the Opinion to recognize that the right to
self-determination has evolved into a peremptory norm of international law
(jus cogens), from which no derogation is permitted and the breach of
which has consequences not just for the administering Power concerned,
but also for all States. The legal controversy that the General Assembly has
presented to the Court directly implicates the territorial integrity rule in the
context of decolonization. Therefore, it is incumbent on the Court to prop-
erly identify the content and nature of the rule in order to render maximum
assistance to the General Assembly. Having failed to recognize the peremp-
tory nature of the rule at issue, the Court has, in my view, insuﬃciently
articulated the consequences of the United Kingdom’s continued adminis-
tration of the Chagos Archipelago for third States. This represents a regret-
table retreat from the more thorough and insightful explications of the
right to self-determination that the Court has oﬀered in previous opinions.
   26. I will proceed in Section (a), by recalling the nature of peremptory
norms and the consequences arising from their breach. In Section (b), I
will demonstrate that, in the context of decolonization, the right to
self-determination, including its territorial integrity component of
self-determination has evolved into a peremptory norm of international
law. In Section (c), I will explain why the United Kingdom’s violation of
the territorial integrity of Mauritius during the decolonization process
amounted to a serious breach of a peremptory norm. Finally, in Sec-
tion (d), I will explain the consequences that should ﬂow from that seri-
ous breach for third States.

           (a) Peremptory Norms and the Consequences arising
                          from Their Breach
  27. Peremptory norms occupy a superior position within the hierarchy
of customary international law. As set forth in Article 53 of the
1969 Vienna Convention on the Law of Treaties (hereinafter the “Vienna
Convention”), a peremptory norm “is a norm accepted and recognized by
the international community of States as a whole as a norm from which

192

284            separation of the chagos (sep. op. sebutinde)

no derogation is permitted”. The Court has expressly recognized the
supremacy of peremptory norms in the international legal order and has
held that the prohibitions against genocide and torture are norms of a
peremptory character 21.
   28. The status of a norm as peremptory has signiﬁcant consequences.
As reﬂected in Article 53 of the Vienna Convention, the primary conse-
quence is non-derogation. The consequence of invalidity of treaties that
conﬂict with a peremptory norm, which follows from the rule of non-
derogation, is set forth in Articles 53 and 64 of the Vienna Convention.
Article 53 provides that “[a] treaty is void if, at the time of its conclusion,
it conﬂicts with a peremptory norm”. Article 64 further provides that “[i]f
a new peremptory norm of general international law emerges, any exist-
ing treaty which is in conﬂict with that norm becomes void and termi-
nates”. These rules are now part of customary international law. This is
reﬂected in the extensive practice of States declaring that a given treaty
was invalid due to a purported inconsistency with a peremptory norm 22.

   29. Additionally, the serious breach of a peremptory norm of interna-
tional law has signiﬁcant consequences for all States. As set forth in Arti-
cle 41 of the International Law Commission’s Articles on the
Responsibility of States for Internationally Wrongful Acts (“ILC Articles
on State Responsibility”):
(a) States shall co-operate to bring to an end through lawful means any
    serious breach within the meaning of Article 40.
(b) No State shall recognize as lawful a situation created by a serious
    breach within the meaning of Article 40, nor render aid or assistance
    in maintaining that situation.
   These rules have also achieved the widespread State practice and opinio
juris necessary to constitute customary international law 23.

   21  See e.g. Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Croatia v. Serbia), Judgment, I.C.J. Reports 2015 (I), p. 47, para. 87
(acknowledging that the prohibition on genocide is a peremptory norm); Armed Activi-
ties on the Territory of the Congo (New Application: 2002) (Democratic Republic of
the Congo v. Rwanda), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 2006,
pp. 31-32, para. 64 (same); Questions relating to the Obligation to Prosecute or Extradite
(Belgium v. Senegal), Judgment, I.C.J. Reports 2012 (II), p. 457, para. 99 (recognizing
that the prohibition against torture is a peremptory norm). Cf. Accordance with Interna-
tional Law of the Unilateral Declaration of Independence in Respect of Kosovo, Advisory
Opinion, I.C.J. Reports 2010 (II), p. 437, para. 81 (suggesting that the prohibition on the
use of force is a peremptory norm).
    22 Third report on peremptory norms of general international law (jus cogens) by Dire

Tladi, Special Rapporteur, United Nations General Assembly, ILC, Seventieth Session,
UN doc. A/CN.4/714, pp. 12-14, para. 31.
   23 Ibid., p. 39, para. 99. See also La Cantuta v. Peru, Inter-American Court of Human

Rights (IACtHR), Merits, Reparations and Costs, Series C, No. 162, judgment of
29 November 2006, para. 160.

193

285            separation of the chagos (sep. op. sebutinde)

(b) The Status of the Right to Self-Determination as a Peremptory Norm
   30. There can be no doubt that the inalienable right to self-determina-
tion sits at the pinnacle of the international legal order. It is set forth in
Article 1, paragraph 2, of the United Nations Charter as one of the pur-
poses and principles of the United Nations. Characterizations of the right
to self-determination as a peremptory norm stretch back many decades
and are now far too common to ignore. Eminent jurists, including former
and current Members of this Court, have recognized the peremptory
character of the right to self-determination 24. It has also been recognized
as a peremptory norm by courts and tribunals 25, United Nations Special
Rapporteurs 26, ILC members 27, and the ILC itself 28. In 1964, when the
Sixth Committee of the General Assembly discussed the ILC’s draft arti-
cles on the law of treaties, many States endorsed the characterization of
the right to self-determination as a peremptory norm and only one State
voiced opposition 29. These statements and instruments inexorably dem-
onstrate that the right to self-determination is a rule of special importance
in the international legal order.
   31. In my view, the Court should have expressly recognized that in the
context of decolonization, the rule requiring respect for the territorial
integrity of a self-determination unit is now a peremptory norm. It lies at
   24 See e.g. Legal Consequences for States of the Continued Presence of South Africa

in Namibia (South West Africa) notwithstanding Security Council Resolution 276
(1970), Advisory Opinion, I.C.J. Reports 1971, pp. 89-90, para. 12 (separate opinion of
Judge Ammoun); James Crawford, The Creation of States in International Law (2007),
p. 101; M. Bedjaoui, in J.-P. Cot and A. Pellet (eds.), La Charte des Nations Unies, 2nd ed.,
1991, pp. 1082-1083; John Dugard, International Law: A South African Perspective (1994),
p. 76.
   25 See e.g. La Cantuta v. Peru, IACtHR, Merits, Reparations and Costs, Series C,

No. 162, judgment of 29 November 2006, para 160; case concerning the Delimitation
of Maritime Boundary between Guinea-Bissau and Senegal (Guinea-Bissau/Senegal),
United Nations, Reports of International Arbitral Awards (RIAA), Vol. 20, Part Two,
pp. 135-136, paras. 40–43 (1989); Note No. 78/2016 of the Permanent Mission of the
Federal Republic of Germany in Response to the Report of the ILC on its Sixty-Seventh
Session (2015) (A/70/10), p. 2.
   26 The Right to Self-Determination, Study prepared by Héctor Gros Espiell, Special

Rapporteur of the Sub-Commission on Prevention of Discrimination and Protection of
Minorities, UN doc. E/CN.4/Sub.2/405/Rev.1 (1980), p. 11, paras. 71-87.
   27 Report of the ILC on the work of its Fifteenth Session, 6 May-12 July 1963, United

Nations, Official Records of the General Assembly, Eighteenth Session, Supplement No. 9,
UN doc. A/5509 (A/CN.4/163), pp. 198-199, para. 3; Report of the ILC on the work of its
Eighteenth Session, 4 May-19 July 1966, United Nations, Official Records of the General
Assembly, Twenty-First Session, Supplement No. 9, UN doc. A/6309/Rev.1 (A/CN.4/191),
p. 248, para. 3.
   28 Report of the ILC on the work of its Fifty-Third Session, 23 April-1 June and

2 July-10 August 2001, United Nations, Official Records of the General Assembly,
Fifty-Sixth Session, Supplement No. 10, UN doc. A/56/10, p. 85, para. 5.
  29 The Right to Self-Determination, Study prepared by Héctor Gros Espiell, Special

Rapporteur of the Sub-Commission on Prevention of Discrimination and Protection of
Minorities, UN doc. E/CN.4/Sub.2/405/Rev.1 (1980), p. 11, paras. 71-72.

194

286           separation of the chagos (sep. op. sebutinde)

the very heart of the right to self-determination. Any derogation from
this rule during a decolonization process would present the colonial
Power with the opportunity to endlessly perpetuate colonial domination,
thereby rendering the right to self-determination illusory.

   32. State practice demonstrates that in the context of decolonization,
the relevant self-determination unit is the entirety of a colonial territory.
Since resolution 1514, the General Assembly has routinely taken this
position. On a few rare occasions the international community has made
exceptions to this practice in recognition that the relevant people for the
purposes of self-determination did not correspond to the colonial bound-
aries. However, this was strictly in accordance with the expression of the
free and genuine will of the peoples concerned and did not constitute a
derogation from their peremptory right to self-determination. For exam-
ple, the decolonization processes in the colonial territories of the British
Cameroons and Ruanda-Urundi both recognized two self-determination
units within the respective colonial boundaries entitled to separately
express their will as to their future political status.


   33. With respect to Ruanda-Urundi, the United Nations Commission
tasked with seeking the “reconciliation of the various political factions in
the Territory” 30, was “compelled to admit the regrettable fact that the
Territory was divided” along sectarian lines 31. The Fourth Committee
acknowledged the existence of two separate peoples wishing to accede to
independence as separate States 32. In resolution 1746 (XVI), the General
Assembly accepted decolonization on this basis as legitimate and declared
that Ruanda-Urundi would emerge as the two independent and sovereign
States of Rwanda and Burundi on 1 July 1962. The international com-
munity accepted the decolonization process as legitimate and Rwanda
and Burundi were each admitted as Members to the United Nations
shortly thereafter.
   34. In the case of the British Cameroons, the United Kingdom admin-
istered the northern part of the territory as part of Nigeria and the south-
ern part as a separate unit. In 1958, the United Nations Visiting Mission
to the Cameroons under British Administration observed that the north-
ern region had close aﬃnities with the people of northern Nigeria whereas
the southern region had close aﬃnities with the people of the French
Cameroons 33. Accordingly, it recommended that, “the wishes of the

  30   General Assembly resolution 1743, para. 3 (a).
  31   Report of the United Nations Commission for Ruanda-Urundi, UN doc. A/5126,
p. 91, para. 319.
   32 General Assembly, 16th Session, Fourth Committee, 1305th Meeting, p. 904,

para. 14.
   33 United Nations Visiting Mission to Trust Territories in West Africa, 1958: Report

of the Trust Territory of the Cameroons under British Administration, UN doc. T/1426
(1959), p. 16, para. 16.

195

287            separation of the chagos (sep. op. sebutinde)

northern and southern peoples of the Trust Territory should be deter-
mined separately” 34. Consistent with the recommendation of the Visit-
ing Mission, in resolution 1350 (XIII) the General Assembly requested
for “separate plebiscites in the northern and southern parts of the Camer-
oons under United Kingdom administration” 35. In the plebiscite in the
northern region in 1959, in which the options were either joining Nigeria
or postponing the decision, a majority of the concerned people voted in
favour of postponing the decision 36. In the plebiscite in the southern
region in 1961, in which the options were joining Nigeria or joining Cam-
eroon, the majority voted to join Cameroon 37. In the second plebiscite in
the northern region later on that same year, in which the options were
joining Nigeria and joining Cameroon, the majority voted to join Nige-
ria 38. Again, the General Assembly endorsed the outcome of the plebi-
scites as a legitimate expression of the free and genuine will of the peoples
concerned 39.


   35. The decolonization processes in Ruanda-Urundi and the British
Cameroons do not constitute derogations from the rule protecting the
territorial integrity of a self-determination unit. They constitute deroga-
tions from the principle of uti possidetis. The Court explained the princi-
ple of uti possidetis in Frontier Dispute as follows:

          “The essence of the principle lies in its primary aim of securing
       respect for the territorial boundaries at the moment when independ-
       ence is achieved. Such territorial boundaries might be no more than
       delimitations between diﬀerent administrative divisions or colonies all
       subject to the same sovereign. In that case, the application of the prin-
       ciple of uti possidetis resulted in administrative boundaries being trans-
       formed into international frontiers in the full sense of the term . . . Uti
       possidetis, as a principle which upgraded former administrative delim-
       itations, established during the colonial period, to international fron-
       tiers, is therefore a principle of a general kind which is logically
       connected with this form of decolonization wherever it occurs.” 40
   36. Thus, uti possidetis is properly understood as one means of identi-
fying the self-determination unit in the context of decolonization. It is a
doctrine related to, but clearly distinct from the territorial integrity com-
ponent of self-determination. The latter guarantees the territorial integ-

  34  UN doc. T/1426 (1959), p. 79, para. 170.
  35  General Assembly resolution 1350 (XIII), para. 1.
   36 Ibid., para. 2.
   37 General Assembly resolution 1352 (XIV), para. 2.
   38 General Assembly resolution 1473 (XIV), para. 3.
   39 General Assembly resolution 1608 (XV), para. 2.
   40 Frontier Dispute (Burkina Faso/Republic of Mali), Judgment, I.C.J. Reports 1986,

p. 566, para. 23.

196

288            separation of the chagos (sep. op. sebutinde)

rity of a country or a self-determination unit, not necessarily the integrity
of colonial boundaries as such. Unlike the right to self-determination, the
Court has never suggested that uti possidetis may be a peremptory norm
of international law.


  37. On the other hand, the Court has repeatedly alluded to the peremp-
tory nature of the rule protecting the territorial integrity of a self-determi-
nation unit in cases in which that aspect of the right to self-determination
was implicated. The Advisory Opinion in Namibia concerned South Afri-
ca’s failure to respect the territorial integrity of Namibia in violation of
General Assembly resolution 2145 (XXI) terminating the mandate for
South West Africa. The Court implied that the right to self-determination
had peremptory character in that context by indicating that all States had
a duty of non-recognition which ﬂowed not only from Security Council
resolution 276 but also from general international law 41.


   38. In East Timor, another case implicating territorial integrity and
self-determination in the context of decolonization, the Court made an
important contribution to the understanding of international law by
observing that the “right of peoples to self-determination, as it evolved
from the Charter and from United Nations practice, has an erga omnes
character” 42. It also alluded to the peremptory status of the rule protect-
ing the territorial integrity of a self-determination unit by describing
self-determination in that context as “one of the essential principles of
contemporary international law” 43.

   39. In Construction of a Wall, the Court recognized that Israel’s con-
struction of a wall and Israeli settlements in occupied Palestinian territory
could disrupt the territorial integrity of the Palestinian self-determination
unit by “creat[ing] a ‘fait accompli’ on the ground that could . . . become
permanent” 44. The Court did not expressly hold that the right to
self-determination is a peremptory norm. However, again, it implied the
elevated status of that right within the hierarchy of international legal
norms by venerating its “character and . . . importance” 45. Consequently,
the Court held that the breach of the right of the Palestinian people to
self-determination entailed the consequences applicable for the breach of

   41 Legal Consequences for States of the Continued Presence of South Africa in Namibia
(South West Africa) notwithstanding Security Council resolution 276 (1970), Advisory
Opinion, I.C.J. Reports 1971, pp. 54-55, paras. 119-121.
   42 East Timor (Portugal v. Australia), Judgment, I.C.J. Reports 1995, p. 102,

para. 29.
   43 Ibid.
   44 Legal Consequences of the Construction of a Wall in the Occupied Palestinian Terri-

tory, Advisory Opinion, I.C.J. Reports 2004 (I), p. 184, para. 121.
   45 Ibid., p. 200, para. 159.



197

289            separation of the chagos (sep. op. sebutinde)

a peremptory norm in language strikingly similar to Article 41 of the
Articles on State Responsibility:


          “Given the character and the importance of the rights and obliga-
       tions involved, the Court is of the view that all States are under an
       obligation not to recognize the illegal situation resulting from the
       construction of the wall in the Occupied Palestinian Territory, includ-
       ing in and around East Jerusalem. They are also under an obligation
       not to render aid or assistance in maintaining the situation created by
       such construction. It is also for all States, while respecting the
       United Nations Charter and international law, to see to it that any
       impediment, resulting from the construction of the wall, to the exer-
       cise by the Palestinian people of its right to self-determination is
       brought to an end.” 46
   40. These cases should be read as conﬁrming the widespread State rec-
ognition that the rule requiring respect for the territorial integrity of a
self-determination unit in the context of decolonization is non-derogable.
It is implicit in the third principle set forth in the Atlantic Charter of 1941,
recognized in the Final Communiqué of the 1955 Asian-African Confer-
ence of Bandung, declared as customary international law in paragraph 6
of General Assembly resolution 1514 (XV) of 1960 — reiterated in Gen-
eral Assembly resolution 2625 (XXV) of 1960 and resolution 1654 (XVI)
of 1961, and reinforced by the Charter of the Organization of African
Unity of 1963. As today’s Advisory Opinion conﬁrms, it has come to be
embodied in Articles 1, paragraph 2, 55, and 73 of the United Nations
Charter. Presently, there is no State on the planet that has not signed on
to an international legal instrument protecting the territorial integrity of
a self-determination unit during the process of decolonization.

  41. The international community’s consistent opposition to any act
that disrupts territorial integrity during the decolonization process devel-
oped very early in United Nations practice. In its very ﬁrst session the
General Assembly passed resolution 65 (I) rejecting South Africa’s pro-
posal to annex South West Africa. In 1966, it passed resolution 2145 (XXI)
declaring that South Africa had failed to fulﬁl its obligations to South
West Africa under the mandate and terminating it. Resolution 2325 (XXII)
of 1966, which the General Assembly passed in response to South Afri-
ca’s continued presence in South West Africa, is particularly pertinent. It
called on all Member States to co-operate to end South Africa’s ﬂagrant
violation of South West Africa’s territorial integrity 47. The General
Assembly reprised that call in resolution 2372 (XXII) of 1968 and further
invoked the duty of non-recognition by calling on all States “to desist

  46   I.C.J. Reports 2004 (I), p. 200, para. 59.
  47   General Assembly resolution 2325 (XXII), paras. 4 and 6.

198

290             separation of the chagos (sep. op. sebutinde)

from those dealing . . . which would have the eﬀect of perpetuating South
Africa’s illegal occupation of Namibia”. These duties achieved near uni-
versal compliance and eventually South West Africa became the indepen-
dent Republic of Namibia.


   42. Similarly, the international community strenuously opposed the
attempt of a racist minority régime to establish the State of Southern
Rhodesia in 1965 in violation of the right of the Zimbabwe people to
self-determination. The General Assembly adopted resolution 2022 (XX)
appealing to States not to recognize the minority government 48, and to
co-operate to end the unlawful situation by, inter alia, rendering moral
and material help to the people of Zimbabwe in their struggle for inde-
pendence 49. These duties were nearly universally observed by States and
the people of Southern Rhodesia ultimately achieved independence
in 1980 and became the Republic of Zimbabwe. Thus, South West Africa
and Southern Rhodesia are both examples of the General Assembly
invoking the universal co-operation and non-recognition duties associ-
ated with the breach of a peremptory norm due to violations of the ter-
ritorial integrity of a self-determination unit.

   43. The General Assembly also has a history of implying the special
character of the territorial integrity rule. In resolution 35/118, the General
Assembly “[c]ategorically reject[ed] any agreement, arrangement or uni-
lateral action by colonial and racist Powers which ignores, violates, denies
or conﬂicts with the inalienable rights of peoples under colonial domina-
tion to self-determination and independence”. Its characterizations of
self-determination as an “inalienable right” in a long string of resolutions
concerning the territorial integrity of a self-determination unit imply that
that right has a peremptory character in this context 50. If the rule protect-
ing the territorial integrity of a self-determination unit is inalienable, it is
diﬃcult to imagine any circumstance under which its derogation would be
permitted. The United Nations has also repeatedly characterized any
attempt by a colonial administration to annex territory during the decolo-
nization process as an act of aggression within the meaning of the
United Nations Charter 51. The rule prohibiting aggression, or the unlaw-
   48  General Assembly resolution 2022 (XX), para. 9.
   49  Ibid., para. 10. See also ibid., paras. 6 and 9; Security Council resolution 216 (1965);
Security Council resolution 217 (1965).
    50 See e.g. General Assembly resolution 2073 (XX), para. 3; General Assembly reso-

lution 2074 (XX), para. 3; General Assembly resolution 2232 (XXI), para. 2; General
Assembly resolution 1817 (XVII), para. 1; General Assembly resolution 2145 (XXI),
para. 1; General Assembly resolution 2325 (XXII), preamble; General Assembly resolu-
tion 2357 (XXII), para. 2; General Assembly resolution 2403 (XXIII), para 1; General
Assembly resolution 3485 (XXX), para. 1; General Assembly resolution 33/39; General
Assembly resolution 33/31, para. 2; General Assembly resolution 37/28, para. 1.
    51 See e.g. General Assembly resolution 1817 (XXII), para. 6; General Assembly resolu-

tion 2074 (XX), para. 6, cf. Security Council resolution 269, para. 3.

199

291            separation of the chagos (sep. op. sebutinde)

ful use of force, has been widely recognized as a peremptory norm 52.
Thus, when the General Assembly equates self-determination to
non-aggression, it implies that self-determination also has a peremptory
character.


                       (c) The United Kingdom’s Breach
                   of the Territorial Integrity Rule Is Serious
   44. There can be no doubt that the United Kingdom’s breach of the
peremptory rule requiring respect for the territorial integrity of Mauritius
during the decolonization process is serious. The United Kingdom used
its position as the administering Power for the purposes of territorial
aggrandizement at the expense of the people of Mauritius. Its actions
amounted to a de facto annexation that subverted the right of the people
of Mauritius to self-determination by denying them any opportunity to
express their will as to the fate of the Chagos Archipelago. This conduct
is wholly irreconcilable with the right to territorial integrity. It negates the
very raison d’être of Article 73 of the Charter — “to develop self-govern-
ment [with] due account of the political aspirations of the peoples” 53.


                                 (d) Consequences
   45. Having failed to recognize the peremptory status of the territorial
integrity rule in the context of decolonization, the Court has failed to
properly articulate the consequences of the United Kingdom’s interna-
tionally wrongful conduct. Any treaty that conﬂicts with the right of the
Mauritian people to exercise their right to self-determination with respect
to the Chagos Archipelago is void. This has clear implications for the
agreement between the United Kingdom/United States. Further conse-
quences ﬂow from the serious nature of the United Kingdom’s interna-
tionally wrongful conduct. All States are under an obligation to co-operate
to bring an end to the United Kingdom’s unlawful administration of the
Chagos Archipelago. Moreover, all States are under an obligation not to
recognize as lawful the situation created by the United Kingdom’s contin-
ued administration of the Chagos Archipelago and not to render aid or
assistance in maintaining the illegal situation.
   46. The consequences prescribed for serious breaches of peremptory
norms reﬂect the special interest that the international community has in
guaranteeing that they are honoured. Without the right to self-determina-
tion the entire international legal order would crumble. It is a bedrock
principle on which so many rights that the international community holds

   52 See e.g. Accordance with International Law of the Unilateral Declaration of Indepen-

dence in Respect of Kosovo, Advisory Opinion, I.C.J. Reports 2010 (II), p. 437, para. 81.
   53 United Nations Charter, Art. 73 (b).



200

292           separation of the chagos (sep. op. sebutinde)

dear are built. It is regrettable that almost six decades after the General
Assembly passed resolution 1514 (XV), the odious institution of coloniza-
tion is yet to be eradicated and the right to self-determination is yet to be
universally recognized. The Court’s words in the Namibia Advisory Opin-
ion of 1971 remain applicable to Mauritius today; “all States should bear
in mind that the injured entity is a people which must look to the interna-
tional community for assistance” in its struggle for self-determination 54.



                                    Conclusion

   47. In answer to the two questions posed by the United Nations Gen-
eral Assembly in resolution 71/292 my opinion is as follows. The right of
non-self-governing countries and peoples to self-determination existed
under customary international law as a peremptory norm (jus cogens)
by 1965 when the United Kingdom as administering Power, separated the
Chagos Archipelago from Mauritius. The right inhered in the Mauritian
peoples, including the Chagossians, as a single non-self-governing territo-
rial unit. The preservation of the territorial integrity of Mauritius as a
single unit, prior to the attainment of independence, was an integral part
of her right to self-determination. That right gave rise to a corresponding
obligation upon the United Kingdom as administering Power, not to take
any measure that would dismember the territory of Mauritius or prevent
her peoples (including the Chagossians) from being able to freely and
genuinely express and implement their will concerning their political
future with respect to the whole of their territory.


   48. By detaching the Chagos Archipelago from Mauritius in 1965 and
establishing a new colony in respect thereof known as the BIOT, prior to
ascertaining the free and genuine will of the Mauritian people in that
regard, the United Kingdom violated its obligation erga omnes, not just
to Mauritius, but to the international community as a whole, not to take
any measure that would prevent the Mauritian people from freely exercis-
ing their right to self-determination with respect to the whole of their
territorial unit to which that right related. As a result, the process of
decolonization of Mauritius was not lawfully completed when she attained
independence in 1968.

   49. Accordingly the people of Mauritius still possess the right to
self-determination in relation to the whole of their territory (including
with respect to the Chagos Archipelago) and the United Kingdom’s con-

  54 Legal Consequences for States of the Continued Presence of South Africa in Namibia

(South West Africa) notwithstanding Security Council resolution 276 (1970), Advisory
Opinion, I.C.J. Reports 1971, p. 56, para. 127.

201

293             separation of the chagos (sep. op. sebutinde)

tinued administration of the Chagos Archipelago (as part of the BIOT)
constitutes a continuing wrongful act in international law, entailing the
international responsibility of that State. The United Kingdom remains
under an obligation ﬁrst, not to take any measure that would prevent the
people of Mauritius from freely exercising their right to self-determina-
tion in relation to the whole of their territory; secondly, to immediately
bring to an end its administration over the Chagos Archipelago and to
return it to Mauritius. Thirdly, the United Kingdom is under an obliga-
tion to “as far as possible, wipe out all the consequences of the unlawful
act” (including the forcible displacement of the Chagossians), and to
“reestablish the situation which would, in all probability, have existed if
that [unlawful] act had not been committed 55”.
   50. Since the obligation to respect the right to self-determination,
including the obligation to respect the territorial integrity of the
non-self-governing territory as a single unit, is an obligation erga omnes,
all States have an obligation to co-operate to bring an end to the
United Kingdom’s unlawful administration of the Chagos Archipelago.
Moreover, all States are under an obligation not to recognize as lawful
the situation created by the United Kingdom’s continued administration
of the Chagos Archipelago and not to render aid or assistance in main-
taining the illegal situation.
   51. The United Nations, in accordance with its role on decolonization,
should continue supporting Mauritius until it realizes full self-determina-
tion for all its peoples, including the Chagossians. I wish to say a word
about the resettlement of the Chagossians. Now that Mauritius is an
independent State, it is not inconceivable that some Chagossians may
wish to return home to the archipelago, while others may wish to remain
part of a third State such as the Seychelles or even the United Kingdom.
Consistent with the right to self-determination, that choice is entirely in
the hands of the Chagossians, which they must be permitted to exercise
freely and genuinely.


                                                      (Signed) Julia Sebutinde.




  55   Factory at Chorzów, Merits, Judgment No. 13, 1928, P.C.I.J., Series A, No. 17, p. 47.

202

